Citation Nr: 0033159	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive nonservice-connected death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The service department has certified that the veteran served 
as a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, from January 29 to March 10, 
1945; he died at age 79 in January 1997, and the appellant is 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an unfavorable decision by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant's initial claim filed in January 1997 was 
limited by her to nonservice-connected death pension 
benefits, since she clearly indicated on the application form 
(VA Form 21-534) that she was not claiming that the veteran's 
death was due to service.  However, she has subsequently 
stated in her September 1999 substantive appeal (VA Form 9) 
that she now believes that her husband's death was service-
connected.  Moreover, Isenhart v. Derwinski, 3 Vet. App. 177 
(1992) holds that, as a matter of law, a claim for death 
pension is also a claim for Dependency and Indemnity 
Compensation (DIC) benefits, and vice versa, regardless of 
the intention of the claimant, and that VA is obliged to 
consider and adjudicate both claims.  In any event, the DIC 
claim is referred back to the RO for further development and 
initial adjudication.  

On VA Form 21-4138, dated in May 1997, the appellant also 
makes reference to a January 1997 claim for a burial 
allowance which is not reflected by the current 
(reconstructed) claims file.  This matter is also referred to 
the RO's attention for further appropriate action.  



REMAND

The RO has denied the appellant's claim for death pension 
benefits based on the service department's certification in 
February 1983 that the veteran did not have countable service 
in the U.S. Armed Forces for pension purposes.  The Board 
believes that, in view of the almost 20 years which have 
elapsed since this certification by the service department, a 
current certification of the veteran's service in the U.S. 
Armed Forces would be most useful in ensuring that the 
appellant is afforded a complete and equitable adjudication 
of her claim.  

It should be noted that, in connection with the appellant's 
claim, the holding in Duro v. Derwinski, 2 Vet. App. 530 
(1992) (service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces) is 
particularly relevant.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  The RO should again contact the 
service department and request a current 
official certification of all of the 
deceased veteran's service in the U.S. 
Armed Forces, including as a recognized 
guerrilla, taking into account the 
Philippine Army documents submitted by 
the appellant in support of her claim.  
The service department's written response 
to this inquiry should be incorporated 
into the claims file.  

2.  The RO should next readjudicate the 
appellant's claim seeking death pension 
benefits based on a review of all of the 
relevant evidence of record.  A formal, 
written Administrative Decision should be 
prepared and incorporated into the claims 
file concerning the question of whether 
the veteran's wartime service in the U.S. 
Armed Forces is countable for death 
pension purposes.  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case.  They should then be 
provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action unless she is so 
informed, but she may furnish additional evidence and/or 
argument on the remanded matter while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



